Citation Nr: 1116626	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  03-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(l) for anatomical loss of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This issue was remanded by the Board in January 2011 in order to provide the Veteran with sufficient notice regarding the evidence needed to establish entitlement to the benefit being sought in this case.  All requested development has been conducted and the claim has been returned to the Board for adjudication.  


FINDING OF FACT

The Veteran's service-connected anatomical loss of feet do not result in complications or an inability to achieve natural knee action with prosthesis in place; nor does he have any additional, single permanent service-connected disability or a combination of permanent disabilities that is/are independently ratable at 50 percent or more that is/are not contemplated by the award of SMC under 38 U.S.C.A. § 1114 (l).  


CONCLUSION OF LAW

The criteria for special monthly compensation at a statutory or intermediate rate higher than that provided for by 38 U.S.C.A. § 1114(l) due to anatomical loss of feet have not been met.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R.  § 3.350 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1970, the RO issued a rating decision granting service connection for anatomical loss of both feet due to a below the knee amputation, rated as 100 percent disabling, amputation of the left little finger at the distal interphalangeal (DIP) joint, rated as noncompensable (zero percent disabling), and residual scars on the face due to fragment wounds and scars on the thigh, buttocks, and hands, also rated as noncompensable.  All service-connected disabilities were made effective from September 1970.  

In that rating decision, the RO determined that the Veteran was entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 314 (l) and 38 C.F.R. § 1350(b) on account of anatomical loss of both feet, effective September 1970, and the Veteran has been paid compensation benefits at that rate provided by 38 U.S.C.A. § 1114(l) since that time.  

In March 2002, the Veteran requested SMC at a higher rate based on the need of regular aid and attendance of another person and/or based on being permanently housebound.  However, the Board notes that SMC for anatomical loss of both feet is paid at the same rate as SMC based on the need of regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l).  Therefore, the Veteran would not receive a higher rate of compensation even if it were determined that he required the regular aid and attendance of another person due to the loss of his feet.  Similarly, the Board notes that, while the Veteran has requested SMC based on being permanently housebound, SMC for anatomical loss of both feet and based on the need of regular aid and attendance is a higher benefit than that based on being permanently housebound.  Compare 38 U.S.C.A. § 1114(s) with 38 U.S.C.A. § 1114(l).  Thus, the Veteran would not receive a higher rate of compensation even if it were determined that he was permanently housebound due to the loss of his feet.  

As a result, the Board will determine whether the Veteran is entitled to a higher rate of SMC than that provided by 38 U.S.C.A. § 1141(l) for anatomical loss of both feet.  

According to the applicable criteria, special monthly compensation provided by 38 U.S.C.A. § 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

"Loss of use" of a hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the side of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  

Examples of loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one half inches or more.  See Id.  Also included is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  See Id.

The special monthly compensation provided by the next higher rate, e.g. 38 U.S.C.A. § 1114(m), is payable for anatomical loss or loss of use of both hands, anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place; blindness in both eyes having only light perception; or blindness in both eyes leaving the veteran so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(c).

The regulations provide details as to when an intermediate or next higher rate is warranted.  See 38 C.F.R. § 3.350(f).  An intermediate rate between 38 U.S.C.A.  § 1114(l) and (m) is warranted with anatomical loss or loss of use of one foot with anatomical loss or loss of use of one leg at a level, or with complications preventing natural knee action with prosthesis in place; anatomical loss or loss of use of one arm at a level, or with complications preventing natural elbow action with prosthesis in place; anatomical loss or loss of use of one leg at a level, or with complications preventing natural knee action with prosthesis in place with anatomical loss or loss of use of one hand; or blindness of one eye with 5/200 visual acuity or less and blindness of the other eye having only light perception.  See 38 U.S.C.A. § 3.350(f)(1)(iii), (vi), 2(i).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next higher rate provisions outlined above, additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next higher intermediate rate or, if already entitled to an intermediate rate, to the next higher statutory rate under 38 U.S.C.A. § 1114, but not above the (o) rate.  

The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions.  See 38 C.F.R. § 3.350(f)(3).

The evidence reflects that, due to multiple fragment wounds incurred in his lower extremities during service, the Veteran required a bilateral below the knee amputation.  The evidence shows that the Veteran has prosthesis for both legs and that he uses a cane.  In March 2002, the Veteran's physician, Dr. W.G., stated that the Veteran's gait was normal given his prosthesis, and subsequent VA outpatient treatment records reflect that the Veteran is able to ambulate well with the prostheses.  See VA outpatient treatment records dated February 2003. June 2005, and March 2006.  In fact, the VA outpatient treatment records reflect that the Veteran is active with this prosthesis, as he is an amateur golfer, hunts, and works out.  See Id.  However, the more recent evidence of record reflects that the Veteran has a gait problem with lack of coordination and poor propulsion.  See August 2009 statement from Dr. V.T.; September 2009 statement from Dr. M.M.; September 2010 VA examination report.  

The evidentiary record also contains lay statements from the Veteran and other individuals which state that the Veteran cannot bend to attach his prosthesis, that he needs help to achieve activities of daily living, such as dressing, bathing, and using the restroom, and that he is bedridden for several hours a day.  See lay statements from the Veteran and J.V., dated September 2009.  In this context, the Board notes that the evidentiary record reflects that, in addition to the Veteran's anatomical loss of feet, he also suffers from disabilities involving his neck and cervical, thoracic, and lumbar segments of his spine, which result in his inability to accomplish activities of daily living.  See March 2002 Aid and Attendance examination from Dr. W.G.; August 2010 treatment record from Dr. P.S.  In fact, there is also more recent lay evidence which reflects that the Veteran's ability to participate in National Amputee Golf Association has diminished over the past three years due to his back (See lay statements from K.G. and B.B.) rather than his knees.  

In this regard, the Veteran is service connected for his back and neck disabilities, but not at 50% for either.  

Despite the foregoing evidence of difficulty with ambulation and conducting activities of daily living, the Board notes that the preponderance of the evidence does not reflect that the Veteran has any difficulty with natural knee action due to his service-connected anatomical loss of feet.  In fact, the evidence variously describes the Veteran's knee range of motion as within functional limits bilaterally and excellent.  See VA outpatient treatment records dated March 2006 and June 2009.  Such medical records provide highly probative evidence against this claim, outweighing all evidence that supports the Veteran's claim, including the Veteran's statements.    

Therefore, based on the foregoing, the Board finds that SMC at a statutory rate higher than that provided for by 38 U.S.C.A. § 1114(l), or at an intermediate rate between 38 U.S.C.A. § 1114 (l) and (m) is not warranted because the preponderance of the evidence does not reflect that the Veteran's anatomical loss of feet has resulted in an inability to achieve natural knee action with prosthesis in place.  See 38 C.F.R. § 3.350(c), (f).  Indeed, while there is evidence showing the Veteran's ability to ambulate normal has diminished due to his service-connected anatomical loss of feet and that he is unable to accomplish activities of daily living without assistance due to several non-service-connected and service connected disabilities, and no one would suggest that his service connected disabilities have not worsen over the last several years, the Board finds the preponderance of the evidence does not show the level of disability required for the next higher statutory or intermediate rate of SMC under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  While it is very possible that, in the future, the Veteran will meet the next higher criteria, the Veteran simply, at this time, does not meet the criteria for the next higher rating. 

Likewise, the Board finds that, while the Veteran's service-connected anatomical loss of feet is rated 100 percent disabling, i.e. 50 percent or more, a higher intermediate rate or the next higher statutory rate is not warranted under 38 C.F.R. § 3.350(f)(3) because this service-connected disability is the same disability for which entitlement to SMC at the (l) level is based.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against a finding that the level of disability of the Veteran's service-connected anatomical loss of feet warrants entitlement to special monthly compensation at a rate higher than that provided for by 38 U.S.C.A. § 1114 (l).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in January 2011 that fully addressed all required notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  

Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Throughout the pendency of the claim and appeal, the appellant has been advised of his opportunities to submit additional evidence in support of his claim, including by way of an SOC issued in December 2002 and SSOCs issued in July 2005, February 2009, and October 2010, which provided him with an additional 60 days to submit more evidence.  Thus, the Board finds the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board also notes that the AOJ also readjudicated the case by way of an SSOC issued in February 2011 after adequate notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 2003 to 2009, in addition to statements from his private physicians dated March 2002 and September 2009.  The Veteran was also afforded a VA examination in conjunction with this claim in September 2010.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(l) for anatomical loss of both feet is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


